UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1018


WILLIAM A. BLAGOGEE,

                Plaintiff – Appellant,

    v.

SANTANDER CONSUMER USA, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00680-AJT-TRJ)


Submitted:   May 30, 2012                     Decided:   July 3, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Blagogee, Appellant Pro Se. Travis Aaron Sabalewski,
REED SMITH, LLP, Richmond, Virginia; Mark Edward Schaffer, REED
SMITH, LLP, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William A. Blagogee appeals the district court’s order

denying relief on his complaint alleging violations of the Truth

in Lending Act, 15 U.S.C.A. §§ 1601 to 1667(f) (West 2009 &

Supp. 2012),    and   the Fair Debt Collection Practices Act,         15

U.S.C. §§ 1692 to 1692p (2006).       We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.          Blagogee v. Santander

Consumer USA, Inc., No. 1:11-cv-00680-AJT-TRJ (E.D. Va. filed

Nov. 29, 2011 & entered Nov. 30, 2011).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                  2